                                                                                 FILED
                                                                             U.S. DISTRICT COURT
 1

 2                                                                         .n~ ! 7 2~I9
 3                                                                 l:tN I kAL DISTRIC   FCALIFORNIA
                                                                   EASTERN DIVISIO       ,~Y DEPUTY

 4

 5

 6                          UNITED STATES DISTRICT COURT
 7                         CENTRAL DISTRICT OF CALIFORNIA
 8
     ~ iJrTITED STATES OF AMERICA,
 9

10                               Plaintiff,        CASE NO.S ~ l °~ — C(~- ~2(o J
11                         v.
12                                                  ORDER OF DETENTION
l3     ~~t~w f1-~ -1. (S3u~~Ro Z.,
14                               Defendant.
15

16                                                  I.
17        A.(        On motion ofthe Government in a case allegedly involving:
18            1. O     a crime of violence.
19            2. O       n offense with maximum sentence of life imprisonment or death.
20            3.(      a narcotics or controlled substance offense with maximum sentence
21                     often or more years .
22           4.()      any felony -where the defendant has been convicted oftwo or more
23                     prior offenses.described above.
24           5. O      any felony that is not otherwise a crime of violence that involves a
25                     minor victim, or possession or use ofa firearm or destructive device
26                     or any other dangerous weapon, or a failure to register under 18
27                     U.S.0 § 2250.
28       B.(J~ On motion by the Government /( )on Court's own motion, in a case

                            ORDER OF DETENTION 6iFTER HEARING(18 U.S.C.§3142(1))

     CR-94(06/07)                                                                                  Page 1 of4 ~
  1                      allegedly involving:
 2            (~On e further. allegation by the.Government of:
 3              1.(         a serious risk that the defendant will flee.
 4              2.()        a serious risk that the defendant will:
 5                    a. Oobstruct or attempt to obstructjustice.
 6                    b.()threaten, injure, or intimidate a prospective witness or juror or
 7                          attempt to do
 8         C. The Government             is/()is not entitled to a rebuttable presumption that no
 9              condition or combination ofconditions will reasonably assure the defendant's
lU              appearance as required and the safety ofany person or the community.
11
12                                                       II.
13         A.            The Court finds that no condition or combination of conditions will
14                        asonably assure:
15              1.     /the appearance of the.defendant as required.
                      V
16                   () andlor
17              2.          the safety of any person or the community.
18        B.(           The Court finds that the defendant has not rebutted by sufficient
19                      evidence to the contrary the presumption provided by statute.
20
21                                                      III.
22        The Court has considered:
23        A. the nature and circumstances ofthe offenses)charged, including whether the
24'             offense is a crime ofviolence,a Federal crime ofterrorism, or involves a minor
25              victim or a.controlled substance, f~reann, explosive, or destructive device;
26        B. the weight ofevidence against the defendant;
27        C. the history and characteristics ofthe defendant; and
28        D. the nature and seriousness ofthe danger to any person or to the community.

                                 _ORDER OF DETENTION AFTER HEARING(18 U.S.C.§3142(1))

      CR-94(06/07)                                                                       Page 2 of4
 1                                                     IV.
 2        The Court also has considered all the evidence adduced at the hearing and the
 3        arguments and/or statements of counsel, and the Pretrial                             Services
 4        Report/recommendation.
 5

 6                                                     1~

 7        The Court bases the foregoing findings) on the following:
 8        A.(•~s to flight risk:                   ~         ~                      -rig   ~        ~
 9

10

11

12

13

14

15
                                                                                       a
16       B.(           As to danger:                                            _
                       -                    -      —    i        _
17


ig


19
20
21
22
23
24                                                     VI.
25       A.() The Court finds that a serious risk exists that the defendant will:
26                  1. Oobstruct or attempt to obstruct justice.
27                  2.()attempt to/()threaten, injure or intimidate a witness or juror.
28

                               ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

     CR-94(06/07)                                                                               Page 3 of4
n



      1          B. The Court bases the foregoing findings)on the. following:
     2

     3

     4

     5

     6

     7

     8

     9                                                     VII.
    10

    11           A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
    12           B. IT IS FUR'~HER ORDERED that the defendant be committed to the custody
    13               ofthe Attorney General for confinement in a corrections facility separate, to
    14               the extent practicable, from persons awaiting or serving sentences or being
    15               held in custody pending appeal.
    16           C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
    17               opportunity for private consultation with counsel.
    18          D. IT IS FURTHER ORDERED that, on order of a Court ofthe United States
    19 ',            or on request of any attorney for the Government, the person in charge ofthe
    20               corrections facility in which the defendant is confined deliver the defendant
    21               to a United States marshal for the purpose of an appearance in connection
    22               with a court proceeding.
    23

    24

    25

    26 DATED:                 ~~    1
                                                         SHASHI H. KEWALRAMANI
    27                                                   UNITED STATES MAGISTRATE JUDGE
    28

                                    ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

            CR-94(06/07)                                                                    Page 4 of4 ~
